—Appeal by the defendant from a judgment of the County Court, Nassau County (Winick, J.), rendered June 6, 1991, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Thorp, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant’s contention that the police lacked probable cause for his arrest and that therefore his identification in a lineup should have been suppressed is without merit. The statement of one of the informers was corroborated independently by the police, was against his penal interest, and contained an acknowledgment that any false statements made by him were punishable as a misdemeanor (see, People v Johnson, 66 NY2d 398; People v Rodriguez, 52 NY2d 483; People v Sullivan, 56 NY2d 378). Furthermore, another informant’s statement coincided in significant detail with the account given by the first informant (see, People v Wheatman, 29 NY2d 337). The defendant’s contention that the lineup was unduly suggestive is without merit, as there is no requirement that the people in a lineup be nearly identical in appearance with the defendant (see, People v Wiley, 137 AD2d 735). Finally, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Fiber, J. P., Miller, Copertino and Pizzuto, JJ., concur.